Matter of Diaz v Biben (2016 NY Slip Op 08008)





Matter of Diaz v Biben


2016 NY Slip Op 08008


Decided on November 29, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2016

Mazzarelli, J.P., Renwick, Richter, Manzanet-Daniels, Feinman, JJ.


2322 6205/09 -4571

[*1]In re Gilberto Diaz, Petitioner,
vHon. Ellen Biben, etc., Respondent. 
Cyrus R. Vance, Jr., Nonparty Respondent.


Gilberto Diaz, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Jonathan D. Conley of counsel), for Hon. Ellen Biben, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Grace Vee of counsel), for nonparty respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2016
CLERK